Exhibit 10.5

AMENDED AND RESTATED

CHANGE-IN-CONTROL AGREEMENT

This Change-in-Control Agreement, dated January 1, 2008 (“Agreement”), is made
by and between Windstream Corporation, a Delaware corporation (as hereinafter
defined, the “Corporation”), and                                          (as
hereinafter defined, the “Executive”).

WHEREAS, the Board of Directors of the Corporation (as hereinafter defined, the
“Board”) recognizes that the possibility of a Change in Control (as hereinafter
defined) of the Corporation exists and that such possibility, and the
uncertainty it may cause, may result in the departure or distraction of key
management employees of the Corporation or of a Subsidiary to the detriment of
the Corporation and its stockholders; and

WHEREAS, the Executive is a key management employee of the Corporation or of a
Subsidiary; and

WHEREAS, the Board has determined that the Corporation should encourage the
continued employment of the Executive by the Corporation or a Subsidiary and the
continued dedication of the Executive to his assigned duties without distraction
as a result of the circumstances arising from the possibility of a Change in
Control; and

WHEREAS, the Corporation and the Executive are parties to a Change-in-Control
Agreement dated as of November 7, 2006 (the “Original Agreement”); and

WHEREAS, the Corporation and the Executive desire to amend and restate the
Original Agreement so that this Agreement will replace the Original Agreement in
its entirety.

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Corporation and the Executive hereby agree as follows:

1. Defined Terms. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

(A) “Annual Incentive Plan” shall mean the Windstream Corporation Performance
Incentive Compensation Plan, the Windstream Corporation Executive Incentive
Compensation Plan and any one or more other formalized plans, if any, in which
the Executive is eligible to participate providing incentive compensation
payable in cash to eligible participants determined on the basis of a measuring
period not in excess of 12 calendar months, but shall expressly exclude, without
limitation, the Windstream Management Deferred Compensation Plan, the Windstream
Executive Deferred Compensation Plan, the Windstream Benefit Restoration Plan,
any plan qualified or intended to be qualified under Section 401(a) of the Code
and any plan supplementary thereto, the Windstream 2006 Equity Incentive Plan,
and any other plan or arrangement under which stock, stock options, stock
appreciation rights, restricted stock or similar options, stock, or rights are
issued, any amendment or restatement of, or successor plan to, any of the
foregoing plans in effect from time to time, and any executive fringe benefits.

 

1



--------------------------------------------------------------------------------

(B) “Annual Incentive Target” shall mean with respect to any measuring period,
the amount of cash compensation that would be payable to the Executive under the
Annual Incentive Plan for such measuring period, computed assuming that the
level of performance with respect to a performance goal identified in accordance
with the terms of the Annual Incentive Plan as the “target” level of performance
has been achieved. Where no level of performance has been specifically
identified as the “target” level, the “target” level shall be (i) the only level
if one level is identified, (ii) the higher of two levels if two levels are
identified, and (iii) the highest level if three or more levels are identified.
Where the amount of compensation depends on the achievement of multiple
performance goals, the achievement of each target level of performance with
respect to each goal shall be assumed.

(C) “Board” shall mean the Board of Directors of the Corporation, as constituted
from time to time.

(D) “Cause” for termination by the Corporation of the Executive’s employment
shall mean (i) the willful failure by the Executive substantially to perform the
Executive’s duties with the Corporation or a Subsidiary, other than any failure
resulting from the Executive’s incapacity due to physical or mental illness or
any actual or anticipated failure after the issuance of a Notice of Termination
for Good Reason by the Executive in accordance with paragraph (A) of Section 8,
that continues for at least 30 calendar days after the Board delivers to the
Executive a written demand for performance that identifies specifically and in
detail the manner in which the Board believes that the Executive willfully has
failed substantially to perform the Executive’s duties, (ii) a conviction,
guilty plea or plea of nolo contendere of the Executive for any felony,
(iii) the willful engaging by the Executive in misconduct that is demonstrably
and materially injurious to the Corporation or any Subsidiary, monetarily or
otherwise, (iv) a material violation by the Executive of the corporate
governance board guidelines and code of ethics of the Corporation or any
Subsidiary; (v) a material violation by the Executive of the requirements of the
Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule or
regulation, (vi) the repeated use of alcohol by the Executive that materially
interferes with the Executive’s duties, the use of illegal drugs by the
Executive, or a violation by the Executive of the drug and/or alcohol policies
of a the Corporation or any Subsidiary, or (vii) a material breach by the
Executive of any of the protective covenants contained in Section 9. For
purposes of this definition, no act, or failure to act, on the Executive’s part
shall be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Corporation and its
Subsidiaries.

(E) A “Change in Control” shall mean, if at any time subsequent to the date of
this Agreement any of the following events shall have occurred:

(i) The acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Corporation where such acquisition
causes any such Person to own fifty percent (50%) or more of the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”); provided, however, that for purposes of this definition, any
acquisition by any

 

2



--------------------------------------------------------------------------------

corporation pursuant to a transaction that complies with clauses (A), (B) and
(C) of subparagraph (iii) below shall not be deemed to result in a Change in
Control;

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of more than fifty percent (50%) of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, at least fifty percent (50%) of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Voting Securities, as the case may be,
(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, fifty percent (50%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or

(iv) Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

(F) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(G) “Corporation” shall mean Windstream Corporation and any successor to its
business or assets, by operation of law or otherwise.

(H) “Date of Termination” shall have the meaning stated in paragraph (B) of
Section 8 hereof.

 

3



--------------------------------------------------------------------------------

(I) “Disability” shall be deemed the reason for the termination by the
Corporation of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the
Corporation or a Subsidiary for a period of six consecutive months, the
Corporation shall have given the Executive a Notice of Termination for
Disability, and, within 20 business days after the Notice of Termination is
given, the Executive shall not have returned to the full-time performance of the
Executive’s duties.

(J) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(K) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

(L) “Good Reason” for termination by the Executive of the Executive’s employment
shall mean the occurrence, without the Executive’s express written consent, of
any one of the following:

(i) the assignment to the Executive of any duties inconsistent with the
Executive’s status as an executive officer of the Corporation or of a Subsidiary
or a substantial adverse alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the Change in
Control;

(ii) a reduction by the Corporation in the Executive’s annual base salary to any
amount less than the Executive’s annual base salary as in effect immediately
prior to the Change in Control;

(iii) the relocation of the principal executive offices of the Corporation to a
location more than 35 miles from the location of such offices immediately prior
to the Change in Control or the Corporation’s requiring the Executive to be
based anywhere other than the principal executive offices of the Corporation, or
in the case that the Executive was not based at the principal executive offices
of the Corporation immediately prior to the Change of Control, to a location
more than 35 miles from the location where the Executive was based immediately
prior to the Change of Control, except for required business travel to an extent
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control;

(iv) the failure by the Corporation to pay to the Executive any portion of the
Executive’s current compensation, or to pay to the Executive any deferred
compensation under any deferred compensation program of the Corporation, within
five calendar days after the date the compensation is due (taking into account
applicable restrictions under Section 409A) or to pay or reimburse the Executive
for any expenses incurred by him for required business travel;

(v) the failure by the Corporation to continue in effect any compensation plan
in which the Executive participates immediately prior to the Change in Control
that is material to the Executive’s total compensation, including but not
limited to, stock option, restricted stock, stock appreciation right, incentive
compensation, bonus, and other plans,

 

4



--------------------------------------------------------------------------------

unless an equitable alternative arrangement embodied in an ongoing substitute or
alternative plan has been made, or the failure by the Corporation to continue
the Executive’s participation therein (or in a substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amount of
compensation provided and the level of the Executive’s participation relative to
other participants, than existed immediately prior to the Change in Control;

(vi) the failure by the Corporation to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Corporation’s pension, profit-sharing, life insurance, medical, health and
accident, disability, or other employee benefit plans in which the Executive was
participating immediately prior to the Change in Control; the failure by the
Corporation to continue to provide the Executive any material fringe benefit or
perquisite enjoyed by the Executive immediately prior to the Change in Control;
or the failure by the Corporation to provide the Executive with the number of
paid vacation days to which the Executive is entitled in accordance with the
Corporation’s normal vacation policy in effect immediately prior to the Change
in Control;

(vii) any purported termination by the Corporation of the Executive’s employment
that is not effected in accordance with a Notice of Termination satisfying the
requirements of paragraph (A) of Section 8 hereof; or

(viii) any failure by the Corporation to comply with and satisfy Section 12(A)
of this Agreement, other than a failure not occurring in bad faith and which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive.

(M) “Non-Interference/Assistance Period” shall mean the period commencing with
the Date of Termination and ending on the first anniversary of the Date of
Termination.

(N) “Notice of Termination” shall have the meaning stated in paragraph (A) of
Section 8 hereof.

(O) “Payment Trigger” shall mean the occurrence of a Change in Control during
the term of this Agreement coincident with or followed at any time before the
end of the second anniversary of the Change in Control by the termination of the
Executive’s employment with the Corporation or a Subsidiary in a manner that
constitutes a “separation from service”, as defined in Section 409A, for any
reason other than (i) by the Executive without Good Reason, (ii) by the
Corporation as a result of the Disability of the Executive or with Cause or,
(iii) as a result of the death of the Executive.

(P) “Section 409A” shall mean Section 409A of the Code and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

(Q) “Subsidiary” shall mean any corporation or other entity or enterprise,
whether incorporated or unincorporated, of which at least a majority of the
securities or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or others serving similar functions
with respect to such corporation or other entity or enterprise is

 

5



--------------------------------------------------------------------------------

owned by the Corporation or other entity or enterprise of which the Corporation
directly or indirectly owns securities or other interests having all the voting
power.

2. Term of Agreement. This Agreement shall become effective on the date hereof
and, subject to the second sentence of this Section 2, shall continue in effect
until the earliest of (i) a Date of Termination in accordance with Section 8, or
the death of the Executive, shall have occurred prior to a Change in Control,
(ii) if a Payment Trigger shall have occurred during the term of this Agreement,
the performance by the Corporation of all its obligations, and the satisfaction
by the Corporation of all its obligations and liabilities, under this Agreement,
(iii) the five year anniversary of the date of this Agreement if, as of that
five year anniversary, a Change in Control shall not have occurred and be
continuing, or (iv) in the event, as of the five year anniversary of the date of
this Agreement, a Change in Control shall have occurred and be continuing,
either the expiration of such period thereafter within which a Payment Trigger
does not or can not occur or the ensuing occurrence of a Payment Trigger and the
performance by the Corporation of all of its obligations and liabilities under
this Agreement. Any Change in Control during the term of this Agreement that for
any reason ceases to constitute a Change in Control or is not followed by a
Payment Trigger shall not effect a termination or lapse of this Agreement.

3. General Provisions.

(A) The Corporation hereby represents and warrants to the Executive as follows:
The execution and delivery of this Agreement and the performance by the
Corporation of the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of the Corporation. This Agreement is a
legal, valid and legally binding obligation of the Corporation enforceable in
accordance with its terms. Neither the execution or delivery of this Agreement
nor the consummation by the Corporation of the actions contemplated hereby
(i) will violate any provision of the certificate of incorporation or bylaws (or
other charter documents) of the Corporation, (ii) will violate or be in conflict
with any applicable law or any judgment, decree, injunction or order of any
court or governmental agency or authority, or (iii) will violate or conflict
with or constitute a default (or an event of which, with notice or lapse of time
or both, would constitute a default) under or will result in the termination of,
accelerate the performance required by, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the assets or properties of
the Corporation under, any term or provision of the certificate of incorporation
or bylaws (or other charter documents) of the Corporation or of any contract,
commitment, understanding, arrangement, agreement or restriction of any kind or
character to which the Corporation is a party or by which the Corporation or any
of its properties or assets may be bound or affected.

(B) No amount or benefit shall be payable under this Agreement unless there
shall have occurred a Payment Trigger during the term of this Agreement. In no
event shall payments in accordance with this Agreement be made in respect of
more than one Payment Trigger.

(C) This Agreement shall not be construed as creating an express or implied
contract of employment and, except as otherwise agreed in writing between the
Executive and the Corporation, the Executive shall not have any right to be
retained in the employ of the Corporation or of a Subsidiary. Notwithstanding
the immediately preceding sentence or any

 

6



--------------------------------------------------------------------------------

other provision of this Agreement, no purported termination of the Executive’s
employment that is not effected in accordance with a Notice of Termination
satisfying paragraph (A) of Section 8 shall be effective for purposes of this
Agreement. The Executive’s right, following the occurrence of a Change in
Control, to terminate his employment under this Agreement for Good Reason shall
not be affected by the Executive’s Disability or incapacity. The Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason under this
Agreement.

4. Payments Due Upon a Payment Trigger. Upon the occurrence of a Payment Trigger
during the term of this Agreement:

(A) The Corporation shall pay to the Executive the following amounts in cash as
follows:

(i) the Executive’s annual base salary through the Date of Termination to the
extent not theretofore paid, and such amount shall be paid in a lump sum within
30 days following the Date of Termination;

(ii) the amount of any incentive compensation that has been allocated or awarded
to the Executive for a completed fiscal year or other completed measuring period
preceding the occurrence of the Date of Termination under any incentive
compensation plan but has not yet been paid to the Executive, and such amount
shall be paid in a lump sum within (x) 30 days following the Date of Termination
or (y) any earlier date as required by the applicable incentive plan;

(iii) the product of (x) the Annual Incentive Target in effect immediately prior
to the Payment Trigger and (y) a fraction, the numerator of which is the number
of calendar days in the current fiscal year through the Date of Termination, and
the denominator of which is 365, reduced by the amount, if any, paid or payable
to the Executive under the Annual Incentive Plan’s terms with respect to the
fiscal year during which the Date of Termination occurs, and such amount shall
be paid in a lump sum within (I) the 30-day period commencing on the 60th day
following the Date of Termination, or (II) such later period as required by
Section 6; and

(iv) any accrued vacation pay to the extent not theretofore paid, and such
amount shall be paid in a lump sum within 30 days following the Date of
Termination.

(B) The Corporation shall pay to the Executive in a lump sum in cash within the
30 day period commencing on the 60th day following the Date of Termination, or
within such later period as required by Sections 6, an amount equal to the
product of: (i) [3.0 to 1.0] multiplied by, (ii) the sum of: (x) the higher of
the Executive’s annual base salary in effect immediately prior to the occurrence
of the Change in Control or the Executive’s annual base salary in effect
immediately prior to the Payment Trigger, plus (y) the higher of the Executive’s
Annual Incentive Target in effect immediately prior to the occurrence of the
Change in Control or the Executive’s Annual Incentive Target in effect
immediately prior to the Payment Trigger.

 

7



--------------------------------------------------------------------------------

(C) The Corporation shall pay to the Executive in a lump sum in cash within the
30 day period commencing on the 60th day following the Date of Termination, or
such later period as required by Sections 6, an amount equal to the product of
(i) the Executive’s monthly premium for health and dental insurance continuation
coverage for the Executive and the Executive’s family under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), based on the monthly
premium rate for such coverage in effect on the Date of Termination, multiplied
by (ii) [24 or 36] months.

(D) The Corporation shall, at its sole expense as incurred, provide the
Executive with outplacement services from a recognized outplacement service
provider, the scope of which shall be selected by the Executive in his sole
discretion, provided that (i) the cost to the Corporation shall not exceed
[$25,000 or $50,000], and (ii) in no event shall the period during which the
outplacement service expenses are incurred or the period during which the
expenses are paid, extend beyond the end of the second calendar year that begins
after the Executive’s Date of Termination.

(E) To the extent not theretofore paid or provided, the Corporation shall pay to
the Executive all vested benefits or other amounts that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Corporation or any of its Subsidiaries at or
subsequent to the Date of Termination in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

Notwithstanding the foregoing, if the Executive receives the payments and
benefits in accordance with paragraphs (A)(iii), (B), (C) and (D) of this
Section 4, the Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Corporation or its
Subsidiaries, unless otherwise specifically provided therein in a specific
reference to this Agreement.

5. Gross-Up Payments.

(A) This Section 5 shall apply if a Payment Trigger shall have occurred during
the term of this Agreement.

(B) In the event it shall be determined that any payment or distribution by or
on account of the Corporation or any of its Subsidiaries that is made to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise), but
determined without regard to any additional payments required under this
Section 5 (a “Payment”), is (or will be) subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are (or will be) incurred
by the Executive with respect to the excise tax imposed by Section 4999 of the
Code with respect to the Corporation or any Subsidiary (the excise tax, together
with any interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), the Executive shall be entitled to receive an additional cash
payment (a “Gross-Up Payment”) from the Corporation in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up

 

8



--------------------------------------------------------------------------------

Payment, but excluding any income taxes and penalties imposed pursuant to
Section 409A, the Executive receives an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments. Notwithstanding the foregoing
provisions of this Section 5(B), if it shall be determined that the Executive is
entitled to a Gross-Up Payment, but that the Payments do not exceed 110% of the
greatest amount (the “Reduced Amount”) that could be paid to the Executive such
that the receipt of Payments would not give rise to any Excise Tax, then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to the Reduced Amount.

(C) Subject to the provisions of paragraph (D) of this Section 5, all
determinations required to be made under this Section 5, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at the determination, shall be made
by a nationally recognized certified public accounting firm designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Corporation and the Executive within 30 calendar days
after the receipt of notice from the Executive that there has been a Payment, or
such earlier time as is requested by the Corporation. In the event that at any
time relevant to this Agreement the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized certified public
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Corporation. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall so indicate to the Executive in writing. Any determination by the
Accounting Firm shall be binding upon the Corporation and the Executive. As a
result of uncertainty in the application of Section 4999 of the Code at the time
of the initial determination by the Accounting Firm, it is possible that
Gross-Up Payments that the Corporation should have made will not have been made
(an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event the Corporation exhausts its remedies in accordance with
paragraph (D) of this Section 5 and the Executive thereafter is required to make
a payment of any Excise Tax, the Accounting Firm shall determine the amount of
Underpayment that has occurred and the Underpayment shall be promptly paid by
the Corporation to or for the benefit of the Executive.

(D) The Executive shall notify the Corporation in writing of any claim by the
Internal Revenue Service that, if successful, would require a Gross-Up Payment
(that has not already been paid by the Corporation). The notification shall be
given as soon as practicable but no later than ten business days after the
Executive is informed in writing of the claim and shall apprise the Corporation
of the nature of the claim and the date on which the claim is requested to be
paid. The Executive shall not pay the claim prior to the expiration of the 30
calendar day period following the date on which the Executive gives notice to
the Corporation or any shorter period ending on the date that any payment of
taxes with respect to the claim is due. If the Corporation notifies the
Executive in writing prior to the expiration of the 30 calendar day period that
it desires to contest the claim, the Executive shall:

(i) give the Corporation any information reasonably requested by the Corporation
relating to the claim;

 

9



--------------------------------------------------------------------------------

(ii) take any action in connection with contesting the claim as the Corporation
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to the claim by an
attorney reasonably selected by the Corporation;

(iii) cooperate with the Corporation in good faith in order effectively to
contest the claim; and

(iv) permit the Corporation to participate in any proceedings relating to the
claim.

The Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with the contest and
shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect
thereto), but excluding any income taxes and penalties imposed pursuant to
Section 409A, imposed as a result of the representation and payment of costs and
expenses. Without limitation of the foregoing provisions of this Section 5, the
Corporation shall control all proceedings taken in connection with the contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with the taxing authority in
respect of the claim and may, at its sole option, either direct the Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute the contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Corporation shall determine. To the fullest
extent permitted by applicable law, if the Corporation directs the Executive to
pay the claim and sue for a refund, the Corporation shall advance the amount of
the payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to the advance or with respect to any imputed income with respect to the
advance; and any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which the contested
amount is claimed to be due shall be limited solely to the contested amount. The
Corporation’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(E) If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to paragraph (D) of this Section 5, the Executive becomes
entitled to receive any refund with respect to the claim, the Executive shall,
subject to the Corporation’s compliance with the requirements of paragraph
(D) of this Section 5, promptly pay to the Corporation the amount of the refund
(together with any interest paid or credited thereon after taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to paragraph (D) of this Section 5, a determination is made
that the Executive shall not be entitled to any refund with respect to the claim
and the Corporation does not notify the Executive in writing of its intent to
contest the denial of refund prior to the expiration of 30 calendar days after
the determination, then the advance shall be forgiven and

 

10



--------------------------------------------------------------------------------

shall not be required to be repaid and the amount of the advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

(F) The Executive’s right to receive any Gross-Up Payment is conditioned on the
Executive providing written notice of the related Excise Tax to the Corporation
no later than 20 calendar days prior to the end of the calendar year next
following the calendar year in which the Excise Tax on a Payment is remitted to
the Internal Revenue Service or any other applicable taxing authority. Subject
to the Executive’s compliance with the condition in the foregoing sentence, the
Corporation shall pay to the Executive any Gross-Up Payment within 10 calendar
days following delivery of the Accounting Firm’s determination that such
Gross-Up Payment is required in accordance with this Section 5. The Executive’s
right to reimbursement or payment by the Corporation of expenses incurred by the
Executive in connection with a tax audit or litigation relating to the Excise
Tax, as provided for in this Section 5, is conditioned on the Executive
providing a written request to the Corporation for such expenses no later than
20 calendar days prior to the end of the calendar year following the calendar
year in which the Excise Taxes that are subject to the audit or litigation are
remitted to the Internal Revenue Service or any other applicable taxing
authority, or where as a result of the audit or litigation, no Excise Taxes are
remitted, the end of the calendar year next following the calendar year in which
the audit is completed or there is a final and nonappealable settlement or other
resolution of the litigation. Subject to the Executive’s compliance with the
condition in the foregoing sentence, the Corporation shall reimburse the
Executive for any expenses incurred by the Executive in connection with a tax
audit or litigation relating to the Excise Tax, as provided for in this
Section 5, within 10 calendar days after the Executive’s delivery to the
Corporation of a written request for such expenses. If a Gross-Up Payment is
payable by the Corporation, the Corporation shall either pay such Gross-Up
Payment to the Executive or withhold and pay over to the Internal Revenue
Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.

(G) All fees and expenses of the Accounting Firm for services performed pursuant
to this Section 5 at any time from the date of this Agreement through the
Executive’s remaining lifetime or, if longer, through the 10th anniversary of
the date of the Change of Control, shall be borne solely by the Corporation. The
Corporation shall pay such fees and expenses not later than the end of the
calendar year following the calendar year in which the related work is performed
or the expenses are incurred by the Accounting Firm. The amount of such fees and
expenses that the Corporation is obligated to pay in any given calendar year
shall not affect the fees and expenses that the Corporation is obligated to pay
in any other calendar year, and the Executive’s right to have the Corporation
pay such fees and expenses may not be liquidated or exchanged for any other
benefit.

6. Compliance with Section 409A.

(A) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive is a “specified employee,” as determined under the Corporation’s
policy for determining specified employees on the Date of Termination, all
payments, benefits or reimbursements paid or provided under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a “separation from service” within
the meaning of Section 409A and that would otherwise be paid

 

11



--------------------------------------------------------------------------------

or provided during the first six months following such Date of Termination shall
be accumulated through and paid or provided (together with interest at the
applicable Federal short-term rate, compounded semi-annually, in effect under
Section 1274(d) of the Code as of the Date of Termination) within 30 calendar
days after the first business day following the six month anniversary of such
Date of Termination (or, if the Executive dies during such six-month period,
within 10 calendar days after the Executive’s death).

(B) It is intended that the payments and benefits provided under this Agreement
shall either be exempt from the application of, or comply with, the requirements
of Section 409A. This Agreement shall be construed, administered, and governed
in a manner that effects such intent, and the Corporation shall not take any
action that would be inconsistent with such intent. Without limiting the
foregoing, the payments and benefits provided under this Agreement may not be
deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of an additional tax under Section 409A upon Executive.
Although the Corporation shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under this Agreement is not warranted or guaranteed. Neither
the Corporation, its Subsidiaries nor their respective directors, officers,
employees or advisors shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by the Executive or other taxpayer as a result of
the Agreement.

7. Release. Notwithstanding anything contained herein to the contrary, the
Corporation shall only be obligated to pay or provide any benefit under Sections
4(A)(iii), 4(B), 4(C), 4(D) or Section 5 if: (A) within the 50-day period after
the Date of Termination the Executive first executes a release substantially in
the form attached hereto as Exhibit A; and (B) the Executive does not revoke the
release during the seven-day revocation period prescribed by the Age
Discrimination in Employment Act of 1967, as amended, or any similar revocation
period, if applicable.

8. Termination Procedures.

(A) On or after the occurrence of a Change in Control, any purported termination
of the Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 13 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice that indicates
the specific termination provision in this Agreement relied upon, and, if
applicable, the notice shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Further, a Notice of Termination
for Cause shall include a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting of the Board that was called and held for the purpose of considering the
termination (after reasonable notice to the Executive and an opportunity for the
Executive, together with his counsel, to be heard by the members of the Board)
finding that, in the informed, reasonable, good faith judgment of the Board, the
Executive was guilty of conduct set forth in the definition of Cause in
Section 1(D), and specifying the particulars thereof in detail.

 

12



--------------------------------------------------------------------------------

(B) “Date of Termination” shall mean the effective date of the Executive’s
employment with the Corporation or its affiliates that constitutes a “separation
from service” within the meaning of Section 409A of the Code. Except as provided
in the next sentence, the Date of Termination shall be determined as follows:
(i) if the Executive’s employment is terminated for Disability, 20 business days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during that 20
business day period) and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination, which, in the
case of a termination by the Corporation, shall not be less than ten business
days except in the case of a termination for Cause, and, in the case of a
termination by the Executive, shall not be less than ten business days nor more
than 20 business days, respectively, after the date such Notice of Termination
is given. The Corporation and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination described in this Section 8(B) constitutes a
“separation from service” within the meaning of Section 409A of the Code and
that the date on which such separation from service takes place is the “Date of
Termination.”

9. Non-Disclosure; Non-Competition; and Non-Interference

(A) The Executive acknowledges that in the course of his employment with the
Corporation and its Subsidiaries he has had and will have access to confidential
information and trade secrets proprietary to the Corporation and its
Subsidiaries, including, without limitation, information relating to the
Corporation’s and its Subsidiaries’ products, suppliers, and customers, the
sources, nature, processes, costs and prices of the Corporation’s and its
Subsidiaries’ products, the names, addresses, contact persons, purchasing and
sales histories, and preferences of the Corporation’s and its Subsidiaries’
suppliers and customers, the Corporation’s and its Subsidiaries’ business plans
and strategies, and the names and addresses of, amounts of compensation paid to,
and the trading and sales performance of the Corporation’s and its Subsidiaries’
employees and agents (hereinafter referred to as the “Confidential
Information”). The Executive further acknowledges that the Confidential
Information is proprietary to the Corporation and its Subsidiaries, that the
unauthorized disclosure of any of the Confidential Information to any person or
entity will result in immediate and irreparable competitive injury to the
Corporation and its Subsidiaries, and that such injury cannot adequately be
remedied by an award of monetary damages. Accordingly, the Executive shall not
at any time disclose any Confidential Information to any person or entity who is
not properly authorized by the Corporation or its Subsidiaries to receive the
information without the prior written consent of the Chairman of the Board of
the Corporation (which consent may be withheld for any reason or no reason)
unless and except to the extent that such disclosure is required by any subpoena
or other legal process (in which event the Executive will give the Chairman of
the Board of the Corporation prompt written notice of such subpoena or other
legal process in order to permit the Corporation and its Subsidiaries to seek
appropriate protective orders), and that he shall not use any Confidential
Information for his own account without the prior written consent of the
Chairman of the Board of the Corporation (which consent may be withheld for any
reason or no reason).

(B) The Executive shall not during his employment with the Corporation or its
Subsidiaries and thereafter until the expiration of the
Non-Interference/Assistance Period, in any

 

13



--------------------------------------------------------------------------------

manner, directly or indirectly, through any person, firm or corporation, alone
or as a member of a partnership or as an officer, director, shareholder,
investor or employee of or in any other corporation or enterprise or otherwise,
(i) engage in or be engaged in, or assist any other person, firm, corporation or
enterprise in engaging or being engaged in, any business then actively being
conducted by the Corporation or its Subsidiaries, or any business that each of
the Corporation or its Subsidiaries has engaged in during the preceding one-year
period, within any state in which the Corporation or any of its Subsidiaries is
licensed as an incumbent or competitive local exchange carrier, or (ii) solicit,
service, or accept the business of any active customer of the Corporation or its
Subsidiaries, or any person or entity who is or was at any time during the
previous one-year period a customer of the Corporation or its Subsidiaries.
Nothing in this Section shall prohibit the Executive from being: (x) a
shareholder in a mutual fund or a diversified investment company or (y) a
passive owner of not more than 5% of the outstanding equity securities of any
class of a corporation or other entity which is publicly traded, so long as the
Executive has no active participation in the business of such corporation or
other entity. For the purpose of clarification, the business in which the
Corporation is actively engaged (I) includes the provision of retail and
wholesale wireline telecommunication services including, without limitation,
local and long distance voice services, network access, and broadband products
and data services regardless of method of technology used to provide such
services including without limitation as a reseller, an interexchange carrier, a
cable operator, a competitive access service provider, a voice-over-internet
protocol provider or other provider using forms of wireline communication
technology and (II) excludes wireless communication services.

(C) The Executive shall not during his employment with the Corporation or its
Subsidiaries and thereafter until the expiration of the
Non-Interference/Assistance Period employ, or assist any person or entity in
employing, any employee of the Corporation or its Subsidiaries. The Executive
shall not during his employment with the Corporation or its Subsidiaries and
thereafter until the expiration of the Non-Interference/Assistance Period
solicit, or assist any person or entity to solicit, any employee of any member
of the Corporation or its Subsidiaries to leave the employment of the
Corporation or its Subsidiaries or to become employed by any other entity.

(D) If a court holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

(E) The Executive acknowledges that the covenants contained in this Section 9
are a principal inducement for the willingness of the Corporation to enter into
this Agreement and make the payments and provide the benefits to the Executive
under this Agreement and that the Corporation and the Executive intend the
covenants to be binding upon and enforceable against the Executive in accordance
with their terms, notwithstanding any common or statutory law to the contrary.
The Executive agrees that the obligations of the Corporation under this
Agreement (specifically including, but not limited to, the obligation to make
any payment or provide any benefit under Sections 4(A)(iii), 4(B), 4(C), 4(D) or
Section 5) constitute sufficient consideration for the covenants contained in
this Section 9. The Corporation and the Executive

 

14



--------------------------------------------------------------------------------

further agree that the restrictions contained in this Section 9 are reasonable
in period, scope and geographical area and are necessary to protect the
legitimate business interests and Confidential Information of the Corporation
and its Subsidiaries. The Executive agrees that he will notify the Corporation
and its Subsidiaries in writing if he has, or reasonably should have, any
questions regarding the applicability of this Section 9. Because the Executive’s
services are unique and because the Executive has access to Confidential
Information, the parties agree that the Corporation and its Subsidiaries would
be damaged irreparably in the event any of the provisions of this Section 9 were
not performed in accordance with their specific terms or were otherwise breached
and that money damages would be an inadequate remedy for any such
non-performance or breach. In the event that the Executive breaches or threatens
to breach any such provision of this Section 9, the parties agree that the
Corporation and its Subsidiaries shall be entitled to seek any and all equitable
and legal relief provided by law, specifically including immediate and permanent
injunctive relief to prevent any breach or threatened breach of any of such
provisions and to enforce such provisions specifically (without posting a bond
or other security). The Executive hereby waives any claim that the Corporation
or its Subsidiaries have an adequate remedy at law. The parties agree that the
foregoing relief shall not be construed to limit or otherwise restrict the
ability of the Corporation and its Subsidiaries to pursue any other remedy
provided by law, including the recovery of any actual, compensatory or punitive
damages.

10. No Offsets or Mitigation. The Corporation’s obligation to make the payments
provided for in Sections 4, 5 or 11 of this Agreement and otherwise to perform
its obligations hereunder shall be absolute and unconditional and shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Corporation or any of its Subsidiaries may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.

11. Disputes.

(A) Any dispute or controversy arising out of or in connection with this
Agreement shall, upon a written notice from the Executive to the Corporation
either before suit thereupon is filed or within 20 business days thereafter, be
settled exclusively by binding arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. The arbitration
proceeding shall be conducted before a panel of three arbitrators sitting (i) if
the Executive is employed by the Corporation or any Subsidiary at the time of
the initiation of the arbitration, in the municipality in which the Executive’s
principal place of employment is located at the time, and (ii) if the
Executive’s employment with the Corporation or any Subsidiary has terminated
prior to the time of initiation of the arbitration, at a location which is
within 50 miles of the location of the Executive’s principal place of employment
at the time of his termination of employment. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Executive shall,
however, be entitled to seek specific performance of the Corporation’s
obligations hereunder during the pendency of any dispute or controversy arising
under or in connection with this Agreement. Notwithstanding the foregoing, the
Corporation shall not be required to seek or participate in arbitration
regarding any breach or

 

15



--------------------------------------------------------------------------------

threatened breach by the Executive of his obligations in Section 9, but may
pursue its remedies for such breach in a court of competent jurisdiction in
accordance with Section 11(B) below.

(B) Any legal action concerning this Agreement, other than an arbitration
described in paragraph (A) of this Section 11, whether instituted by the
Corporation or the Executive, shall be brought and resolved only in a state
court of competent jurisdiction located in the territory that encompasses the
city, county, or parish in which the Executive’s principal residence is located
at the time such action is commenced. The Corporation hereby irrevocably
consents and submits to and shall take any action necessary to subject itself to
the personal jurisdiction of that court and hereby irrevocably agrees that all
claims in respect of the action shall be instituted, heard, and determined in
that court. The Corporation agrees that such court is a convenient forum, and
hereby irrevocably waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of the action. Any final
judgment in the action may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(C) To the fullest extent permitted by applicable law, the Corporation shall pay
all costs and expenses, including attorneys’ fees and disbursements, of the
Corporation and the Executive in connection with any legal proceeding (including
arbitration), whether or not instituted by the Corporation or the Executive,
relating to the interpretation or enforcement of any provision of this
Agreement, provided that if the Executive instituted the proceeding and the
judge, arbitrator, or other individual presiding over the proceeding
affirmatively finds that the Executive instituted the proceeding in bad faith,
the Executive shall pay all costs and expenses, including attorney’s fees and
disbursements, of the Executive and the Corporation. The Corporation shall pay
prejudgment interest, compounded annually, on any money judgment obtained by the
Executive as a result of such proceeding, calculated at the prime rate (as
published in The Wall Street Journal) in effect as of the date the payment
should otherwise have been provided. Any reimbursement or payment of amounts to
the Executive provided under this Section 11(C), shall be subject to the
following rules: (i) the expenses must be incurred at any time from the date of
this Agreement through the Executive’s remaining lifetime or, if longer, through
the 10th anniversary of the date of the Change in Control; (ii) the expenses
shall be paid by the Corporation as incurred (within 10 days following the
Corporation’s receipt of an invoice from the Executive); provided that the
Executive shall have submitted an invoice for such fees and expenses at least 10
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (iii) the amount of expenses
eligible for reimbursement during any calendar year shall not affect the amount
of expenses eligible for reimbursement, or in-kind benefits to be provided,
during any other calendar year; and (iv) the right to reimbursement shall not be
subject to liquidation or exchange for another benefit.

12. Successors; Binding Agreement.

(A) In addition to any obligations imposed by law upon any successor to the
Corporation, the Corporation shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Corporation expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. The provisions of this Section 12 shall continue to
apply to each subsequent

 

16



--------------------------------------------------------------------------------

employer of Executive bound by this Agreement in the event of any merger,
consolidation, or transfer of all or substantially all of the business or assets
of that subsequent employer.

(B) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If the Executive shall
die while any amount would be payable to the Executive hereunder (other than
amounts which, by their terms, terminate upon the death of the Executive) if the
Executive had continued to live, the amount, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the executors,
personal representatives, or administrators of the Executive’s estate.

13. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

To the Corporation:

Windstream Corporation

4001 Rodney Parham Road

Little Rock, Arkansas 72212

Attention: Chief Executive Officer

To the Executive:

                                        

                                        

14. Miscellaneous. Except as otherwise provided in Section 6, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification, or discharge is agreed to in writing and signed by the Executive
and an officer of the Corporation specifically designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Delaware. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

 

17



--------------------------------------------------------------------------------

15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

(Signatures are on the following page)

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date set
forth above.

 

WINDSTREAM CORPORATION By:  

 

  Jeffery R. Gardner   President and CEO EXECUTIVE

 

Name  

 

19



--------------------------------------------------------------------------------

EXHIBIT A

******

WAIVER AND RELEASE AGREEMENT

THIS WAIVER AND RELEASE AGREEMENT (this “Waiver and Release”) is entered into by
and between                                          (“Executive”) and
Windstream Corporation (the “Company”) (collectively, the “Parties”).

WHEREAS, the Parties have entered into a Change-in-Control Agreement dated
January 1, 2008 (the “Agreement”);

WHEREAS, Executive’s employment has been or will be terminated on
                     in accordance with the Agreement;

WHEREAS, Executive is required to sign this Waiver and Release in order to
receive the payment of certain severance benefits under the Agreement following
termination of employment; and

WHEREAS, the Company has agreed to sign this Waiver and Release.

NOW, THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, the Parties agree as
follows:

 

1. Subject to Section 4 of this Waiver and Release, this Waiver and Release is
effective on the date hereof and will continue in effect as provided herein.

 

2.

In consideration of the payments to be made and the benefits to be received by
Executive pursuant to Sections 4 and 5 of the Agreement (the “Severance
Benefits”) which Executive acknowledges are in addition to payments and benefits
to which Executive would be entitled but for the Agreement (except as otherwise
provided in the Agreement), Executive, on behalf of himself/herself, his/her
heirs, representatives, agents and assigns by dower or otherwise hereby
COVENANTS NOT TO SUE OR OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT
AGAINST, FULLY RELEASES, INDEMNIFIES, HOLDS HARMLESS and OTHERWISE FOREVER
DISCHARGES (i) the Company, (ii) any companies controlled by, controlling or
under common control with the Company, and any predecessors, successors or
assigns to the foregoing (together with the Company, the “Windstream Group”)
(iii) the Windstream Group’s compensation, benefit, incentive (including, but
not limited to, individual incentive, project incentive, annual incentive,
long-term incentive and annual bonus), pension, welfare and other plans and
arrangements, and any predecessor or successor to any such plans and
arrangements (including the sponsors, administrators and fiduciaries of any such
plan and/or arrangements), and (iv) any of the Windstream Group’s current or
former officers, directors, agents, executives, employees,

 

20



--------------------------------------------------------------------------------

 

attorneys, insurers, shareholders, predecessors, successors or assigns, from any
and all actions, charges, claims, demands, damages or liabilities of any kind or
character whatsoever, known or unknown, which Executive now has or may have had
whether or not based on or arising out of Executive’s employment relationship
with the Windstream Group or the termination of that employment relationship
through the date of execution of this Waiver and Release, other than workers’
compensation claims filed prior to the date of execution of this Waiver and
Release. Executive acknowledges and understands that in the event Executive
files a charge or complaint with the Equal Employment Opportunity Commission
(“EEOC”), the Texas Workforce Commission Civil Rights Division (“TWCCRD”), the
New Mexico Human Rights Commission (“NMHRC”), or other similar state agency, the
Occupational Safety and Health Administration (“OSHA”), or the Secretary of
Labor, Executive shall be entitled to no relief, reinstatement, remuneration,
damages, back pay, front pay, or compensation whatsoever from the Windstream
Group as a result of such charge or complaint. Executive understands and agrees
that he is waiving and releasing any and all actions and causes of action,
suits, debts, claims, complaints and demands of any kind whatsoever, in law or
in equity, including, but not limited to, the following:

 

  a.

Those arising under any federal, state or local statute, ordinance or common law
governing or relating to the Parties’ employment relationship including, but not
limited to, (i) any claims on account of, arising out of or in any way connected
with Executive’s hiring by the Windstream Group, employment with the Windstream
Group or the termination of that employment; (ii) any claims alleged or which
could have been alleged in any charge or complaint against the Windstream Group,
including, but not limited to, those with the EEOC, TWCCRD, NMHRC, or other
similar state agency, OSHA and the Secretary of Labor; (iii) any claims relating
to the conduct, including action or inaction, of any executive, employee,
officer, director, agent or other representative of the Windstream Group;
(iv) any claims of discrimination, harassment or retaliation on any basis;
(v) any claims arising from any legal restrictions on an employer’s right to
separate its employees; (vi) any claims for personal injury, compensatory or
punitive damages, front pay, back pay, liquidated damages, treble damages, legal
and/or attorneys’ fees, expenses and litigation costs or other forms of relief;
(vii) any claims for compensation and benefits; (viii) any cause of action or
claim that could have been asserted in any litigation or other dispute
resolution process, regardless of forum (judicial, arbitral or other), against
any employee, officer, director, agent or other representative of the Windstream
Group; (ix) any claim for, or right to, arbitration, and any claim alleged or
which could have been alleged in any charge, complaint or request for
arbitration against the Windstream Group; (x) any claim on account of, arising
out of or in any way connected with any employment agreement between Executive
and the Windstream Group; (xi) any claim on account of, arising out of or in any
way connected with the alleged termination of Executive’s employment without
“cause” or for “good reason”; (xii) any claim on account of, arising out of or
in any way connected with medical, dental, life insurance or other welfare
benefit plan coverage; and (xiii) all other causes of action sounding in
contract, tort or other common law basis,

 

21



--------------------------------------------------------------------------------

 

including, but not limited to: (a) the breach of any alleged oral or written
contract; (b) negligent or intentional misrepresentations; (c) wrongful
discharge; (d) just cause dismissal; (e) defamation; (f) interference with
contract or business relationship; (g) negligent or intentional infliction of
emotional distress; (h) promissory estoppel; (i) claims in equity or public
policy; (j) assault; (k) battery; (l) breach of employee handbooks, manuals or
other policies; (m) breach of fiduciary duty; (n) false imprisonment; (o) fraud;
(p) invasion of privacy; (q) whistleblower claims; (r) negligence, negligent
hiring, retention or supervision and (s) constructive discharge; and

 

  b. Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national origin discrimination including, without limitation,
any rights or claims arising under Title VII of the Civil Rights Act of 1866 and
1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§
621 et seq., as amended by the Older Workers Benefit Protection Act; the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101 et
seq.; Sections 806 and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor
Standards Act of 1938, 29 U.S.C. §§ 201 et seq.; the National Labor Relations
Act, 29 U.S.C. §§ 151 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§§ 651 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101, et seq.; the Texas Commission on Human Rights Act, Tex. Lab. Code. Ann.
§§21.001 et seq.; Tex. Lab. Code. Ann. §§21.051; Tex. Lab. Code. Ann. §§21.055,
Texas Workers’ Compensation Act; Texas Whistleblower Act, Arkansas Civil Rights
Act, §16-123 et seq., the Arkansas Equal Pay Law §11-4 et seq.; the New Mexico
Human Rights Act, N.M. Stat. Ann. §281-1-1 et seq., as such statutes may be
amended from time to time; and

 

  c. Those arising out of Employee Retirement Income Security Act of 1974, as
amended; and

 

  d. Those arising out of the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et
seq.; and

 

  e. Those arising under the civil rights, labor and employment laws of any
state, municipality or local ordinance; and

 

  f. Any claim for reinstatement, compensatory damages, back pay, front pay,
interest, punitive damages, special damages, legal and/or attorneys’ fees,
expenses and litigation costs including expert fees; and

 

  g. Any other federal, state or local law that affords employees or individuals
protection of any kind whatsoever.

 

22



--------------------------------------------------------------------------------

3. The Parties acknowledge that it is their mutual and specific intent that this
Waiver and Release fully complies with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar law governing the
release of claims. Accordingly, Executive hereby acknowledges that:

 

  a. Executive has consulted with an attorney prior to executing this Waiver and
Release and acknowledges being given the advice to do so. Executive represents
that Executive has read and fully understands all of the provisions of this
Waiver and Release. Executive represents that Executive is voluntarily signing
this Waiver and Release.

 

  b. Executive has been offered at least forty-five (45) days in which to review
and consider this Waiver and Release.

 

  c. Executive waives any right to assert any claim or demand for reemployment
with the Windstream Group.

 

  d. Executive acknowledges receipt of the attached OWBPA Notice containing the
titles and ages of employees who are eligible and ineligible for this program in
Executive’s decisional unit.

 

4. The Parties agree that this Waiver and Release shall not become effective and
enforceable until the date this Waiver and Release is signed by both Parties or
seven (7) calendar days after its execution by Executive, whichever is later.
Executive may revoke this Waiver and Release for any reason by providing written
notice of such intent to the following individual within seven (7) days after he
has signed this Waiver and Release, thereby forfeiting Executive’s right to
receive any Severance Benefits and rendering this Waiver and Release null and
void in its entirety:

Mr. Tommy Keet

Windstream Corporation

4001 Rodney Parham Drive

Little Rock, Arkansas 72212

 

5. Notwithstanding anything herein to the contrary, the sole matters to which
the Waiver and Release do not apply are: (i) Executive’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to              with regard to his service as
an officer or director of any member of the Windstream Group; (ii) Executive’s
rights under any tax-qualified pension or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement (whether
tax-qualified or not) maintained by the Windstream Group or under the
Consolidated Omnibus Budget Reconciliation Act of 1985; or (iii) Executive’s
rights under Sections 4 and 5 of the Agreement which are intended to survive
termination of employment.

 

23



--------------------------------------------------------------------------------

6. Executive specifically agrees and understands that the existence and terms of
this Waiver and Release are strictly CONFIDENTIAL and that such confidentiality
is a material term of this Waiver and Release. Accordingly, except as required
by law or unless authorized to do so by the Company in writing, Executive agrees
that he shall not communicate, display or otherwise reveal any of the contents
of this Waiver and Release to anyone other than his spouse, attorney or
financial advisor, provided, however, that they are first advised of the
confidential nature of this Waiver and Release and Executive obtains their
agreement to be bound by the same. The Company agrees that Executive may respond
to legitimate inquiries regarding his employment with the Company by stating
that the Parties terminated their relationship on an amicable basis and that the
Parties have entered into a confidential Waiver and Release that prohibits him
from further discussing the specifics of his separation. Nothing contained
herein shall be construed to prevent Executive from discussing or otherwise
advising subsequent employers of the existence of any obligations as set forth
in the Agreement. Further, nothing contained herein shall be construed to limit
or otherwise restrict the Windstream Group’s ability to disclose the terms and
conditions of this Waiver and Release as may be required by law or business
necessity.

 

7. In the event that Executive breaches or threatens to breach any provision of
this Waiver and Release, he agrees that the Windstream Group shall be entitled
to seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief. Executive hereby waives any
claim that the Windstream Group has an adequate remedy at law. In addition, and
to the extent not prohibited by law, Executive agrees that the Windstream Group
shall be entitled to an award of all costs and attorneys’ fees incurred by the
Windstream Group in any successful effort to enforce the terms of this Waiver
and Release. Executive agrees that the foregoing relief shall not be construed
to limit or otherwise restrict the Windstream Group’s ability to pursue any
other remedy provided by law, including the recovery of any actual, compensatory
or punitive damages. Moreover, if Executive pursues any claims against the
Company subject to the foregoing Waiver and Release, Executive agrees to
immediately reimburse the Company for the value of all Severance Benefits
received to the fullest extent permitted by law.

 

8. The Parties acknowledge that this Waiver and Release is entered into solely
for the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
Party and that both the Windstream Group and Executive have expressly denied any
such liability or wrongdoing. Executive agrees that he/she is eligible for
re-employment by Windstream Group only by mutual agreement and consent of the
Parties.

 

9. Each of the promises and obligations contained in this Waiver and Release
shall be binding upon and shall inure to the benefit of the heirs, executors,
administrators, assigns and successors in interest of each of the Parties.

 

10.

The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Waiver and Release is severable and that, if any portion of
this Waiver and Release

 

24



--------------------------------------------------------------------------------

 

should be deemed not enforceable for any reason, such portion shall be stricken
and the remaining portion or portions thereof should continue to be enforced to
the fullest extent permitted by applicable law.

 

11. This Waiver and Release shall be interpreted, enforced and governed under
the laws of the State of Delaware, without regard to any applicable state’s
choice of law provisions.

 

12. Executive represents and acknowledges that in signing this Waiver and
Release he does not rely, and has not relied, upon any representation or
statement made by the Windstream Group or by any of the Windstream Group’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Waiver and Release other than those
specifically contained herein.

 

13. This Waiver and Release represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the Agreement), and shall not be altered, amended, modified or
otherwise changed except by a writing executed by both Parties.

PLEASE READ CAREFULLY. WITH RESPECT TO EXECUTIVE,

THIS WAIVER AND RELEASE INCLUDES A COMPLETE RELEASE OF ALL

KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Waiver and Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.

 

EXECUTIVE     WINDSTREAM CORPORATION Signed:  

 

    By:  

 

Printed:       Title:  

 

Dated:  

 

    Dated:  

 

 

25